08DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-5,9-13, 15-18, 20-22, and 25-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New claims 27 and 28 have been added


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 9, 13, 21, 22, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsubara US 2015/0313186.

As to claim 1, Komatsubara teaches a durable pet diaper 100, the diaper comprising:

an unfolded (Figure 1; paragraph 0060) outer fabric diaper  shaped cover comprising a substantially impervious exterior layer 920, 930 and a substantially pervious and breathable interior layer 910, and an outer perimeter – shown where the leakproof sheet 800 is present (Figure 6; paragraph 0120) defining the diaper shape, the layers being joined together at a junction positioned about said outer perimeter forming a pocket space 850 between the interior and exterior layers, wherein said pocket space terminates at the junction (Figure 12) and is positioned beneath the crotch 120 when the diaper is worn by the pet therebetween – where Komatsubara teaches the pocket is positioned above the tail aperture 190, this area above the tail aperture includes the crotch portion 129 (Figures 1, 2, 12; paragraph 0074):

an elongated absorbent pad 200 (Figure 1, paragraph 0075) comprising a top end 210 , a bottom end 220 , a first lateral side 230  and a second lateral side 230 (Figure 2) and centrally positioned within said pocket space (paragraphs 0165, 167-168), wherein
said top end, bottom end, first lateral side, and second lateral side are distal from said junction leaving vacant pocket space 850 between said top end 210 , bottom end 220, first lateral side, second lateral side and said junction – where Komatsubara teaches the contraction forces of the elastics 400 and 600 act inward in the diaper longitudinal and transverse direction which forms a cup shape (paragraph 0144-0145, 0165) -  1) a spacing between the top and bottom resulting in pocket, 820 (Figure 12; paragraph 0173); and 2) spacing 170 at the lateral sides (Figure 2; paragraph 0077-0078);

a front portion 110 substantially covering from the pet’s crotch to the abdominal midsection (paragraph 0177)comprising one or more resilient flaps 150 extending from the front portion 110 of the diaper, the flaps 150 comprising one or more first securing elements 300 (Figure 1; paragraph 0081-0082); and

a back portion 130 comprising at least one second securing element 900 adapted to detachably mate with the first securing elements (Figure 1; paragraph 0082),

wherein the flaps 150 secure the front portion 110 and the back portion 130 of the diaper to the pet and are capable of adjustably extending and retracting longitudinally across the pet’s midsection when the front and back portions are secured to the pet – via the elastic portions, specifically the waist elastics 500 and leg elastics 400 as well as the adjusting fasteners 300 and 900.

As to claim 2, Komatsubara teaches the impervious exterior layer comprises a laminate – where layers 920 and 930 are joined to form the exterior layer (paragraphs 0133, 0141)

As to claim 9, the diaper of claim 1, further comprising a comfort cup within the general area of the absorbent pad and pocket where Komatsubara shows the pocket space 850 forms a cup-like formation (Figure 12).  Komatsubara also teaches the pocket 850sis positioned above the tail aperture 190, this area above the tail aperture includes the crotch portion 129 (Figures 1, 2, 12; paragraph 0074).

As to claim 13, Komatsubara teaches the absorbent pad is multi-plied, where Komatsubara teaches a core with fluff pulp and core wrapping material (paragraph 0075). 
As to claim 21, the back portion 130 comprises a tail hole 190 and is capable of substantially covering from the pet's rectum to the back (Figures 1, 22). As to claim 22, the diaper is in the form of a rectangular wrap (Figure 1) for crotch coverage and urine containment in pets (Figure 22). 

As to  claim 28, the Komatsubara teaches an outer rim at the side edges of the article and in the area 800 outside of the absorbent 200 (Figures 1, 2, and 6).  The outer rim comprises elastics  400 attached to the inner layer which contracts and may improve fit and prevents solid and liquid waste from escaping (paragraph 0141, 0192, 0210).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.


10.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara US Patent Application Publication 2015/0313186 in view of Hatsuda et al. USPN  5518761.  Komatsubara teaches the laminate 920,930 comprises a nonwoven fabric, but does not specifically teach the fabric is formed of polyvinyl chloride. 
Hatsuda teaches a typical water-impermeable sheet comprises a polyvinyl chloride (Hatsuda col. 15, lines 62-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the waterproof sheet of Komatsubara with a polyvinyl chloride since it solves the same problem for providing a barrier to body fluids. 

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara US Patent Application Publication 2015/0313186 in view of Waksmundzki et al. 2003/0208176.  Komatsubara teaches the laminate 920,930 comprises a nonwoven fabric manufactured by spun lacing, needle punching, melt blowing, thermal bonding, spun bonding, or chemical bonding but does not specifically teach the fabric is a soft, lightweight fabric.  Waksmundzki teaches an outer cover laminate where the outer layer is a soft nonwoven such as a thermal-bond or spun bond web which provides a soft and cloth-like (lightweight) material for the outer cover (paragraph).  It would have been obvious to provide the outer layer of Komatsubara with a soft, lightweight layer since both Waksmundzki and Komatsubara teach nonwovens manufactured by the same process and for the same purpose as outer covers.

12.	Claims 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara US Patent Application Publication 2015/0313186 in view of Saito et al. 2006/0282052.
.As to claims 10  and 11 Komatsubara ‘teaches the absorbent pad 200 is a nonwoven comprising a mixture of fluff pulp, thermoplastic synthetic polymers, and superabsorbent, synthetic polymer-based, or cellulose-based polymers (paragraph 0075). Komatsubara does not specifically teach a polyolefin fiber.  Saito teaches fibrous materials conventionally used for absorbent articles includes fluff pulp, cotton pulp and can be used in combination with synthetic fibers including polyolefin fibers (paragraph 0291).  Thus, it would have been obvious to one having ordinary skill in the art at time the invention as originally filed to provided the claimed materials for the absorbent since Saito teaches such materials and well known in the art for absorbent materials. 

As to claim 12,  the absorbent pad is attached to the interior layer (Komatsubara Figures 7-9, paragraph 0133).

As to claim 15, the limitation of the absorbent pad fibers are blended through mechanical entanglement is directed to a process of making the article.   “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113. 

As to claim 16, each ply of the absorbent pad has a different configuration of fibers – where the fluff pulp and polymer are one ply and the tissue wrap is another ply (Komatsubara paragraph 0075). 
13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al. US Patent Application Publication US 2015/0313186 in view of Saito et al. 2006/0282052 as applied to claims 11, 15, and 16 above and further in view 
of Adachi US Patent Application Publication 2010/0120940.   Komatsubara/Saito does not teach the fibers include at least one of the following: an antimicrobial agent, a deodorant, and an antifungal agent.   Adachi teaches a water-absorbing agent having a deodorant and/or an antibacterial agent for use in a pet diaper (Adachi paragraphs 0120, 0121). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Komatsubara/Saito with a deodorant as taught in Adachi to provide odor mitigating properties to the diaper. 


14.   	Claim 18 is rejected under 35 U.S.C. 103 as being patentable over Komatsubara et al. US Patent Application Publication 2015/0313186 in view of Kelly USPN 555847.  Komatsubara teaches a tail hole 190, but does not teach the tail hole comprises elasticity.  Kelly teaches a pet diaper having an outer rim 30 and tail hole 54 having elastic to provide stretchability (col. 3, lines 8-13 and lines 57-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the tail hole with and rim with elastics for the benefits taught in Kelly.
15.	Claims 1, 4, 5, 9, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pesale US Patent Application Publication 2013/0036989.

As to claim 1, Pesale teaches a durable pet diaper 10, the diaper comprising:

an unfolded outer fabric diaper shaped cover comprising a substantially impervious exterior layer, and
a substantially pervious and breathable interior layer, and 
an outer perimeter defining the diaper shape, the layers being joined together at a junction positioned about said outer perimeter forming a pocket space between the interior and exterior layers, wherein said pocket space terminates at the junction and is positioned beneath the crotch when the diaper is worn by the pet;

Pesale teaches an elongated absorbent pad comprising a top end, a bottom end, a first lateral side and a second lateral side (Figures 13-15; paragraphs 0098, 0101) the pad is installed and shaped to promote a cup-like formation (paragraph 0143).  It would have been obvious to one having ordinary skill in the art to provide a cup formation in the general area of the absorbent pad/pocket so waste is held away from the animal’s skin.  
and centrally positioned within said pocket space, 

a front portion substantially covering from the pet’s crotch to the abdominal midsection
comprising one or more resilient flaps 325, 327 extending from the front portion of the diaper, the flaps comprising one or more first securing elements 344; and

a back portion comprising at least one second securing element 342 adapted to detachably mate with the first securing elements (Figure 12, paragraph 0107). 
 Pesale teaches the front flaps are secured to each other and the back flaps are secured to each other to encircle the article around the pet.  The flaps secure the front portion and the back portion of the diaper to the pet and adjustably extend and retract longitudinally across the pet’s midsection when the front and back portions are secured to the pet (paragraphs 0105, 0107).

As to claims 4 and 5, Kelly/Komatsubara teach the present invention substantially as claimed.  Kelly/Komatsubara do not teach the impervious exterior layer comprises a soft lightweight durable fabric of polyester mesh fabric.  Pesale teaches a canine garment having mesh outer fabric (paragraph 0093) for the benefit of providing a fabric that is lightweight and breathable in order to ensure the canine remains cool in temperature (paragraphs 0093, 0098, 0108).  Pesale further teaches a polyurethane laminate for the liquid impermeable outer layer instead of polyester.  However, it would have been an obvious matter of design choice to use polyester in the outer layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
. As to claim 9, Pesale teaches the article comprising a comfort cup within the general area of the absorbent pad and pocket – where Pesale teaches the pad is installed and shaped to promote a cup-like formation (paragraph 0143).  It would have been obvious to one having ordinary skill in the art to provide a cup formation in the general area of the absorbent pad/pocket so waste is held away from the animal’s skin.  

As to claims 20 and 26, Pesale teaches a pet garment that has a neck hole 18 and front legs 22, front section 12, rear legs 36, flaps 30 and fastener 32  (Figures 3, 5-6, and 20A) for positioning the article on a canine. The article comprises an elasticized tail hole . (Previously Presented) A method for reusable pet waste containment, the method comprising:

providing a durable pet diaper, the pet diaper comprising a front portion and a back portion joined at an outer rim, a back portion being defined by tail hole 46 surrounded by an elastic 50 (paragraph 0092; Figure 6)  and one or more flaps extending from the front portion and adapted to detachably mate with the back portion for securing the front and back portions to a pet (paragraphs 0090-0092);

threading the pet's tail through the elasticized tail hole (paragraph 0092);

positioning the back portion such that the outer rim rests on the pet's back at or near the lower rib cage, positioning the front portion such that the outer rim rests on the pet's crotch rib cage;
pulling the flaps around the pet’s midsection, across the sides, and over the back of the pet; engaging a first securing element on the flaps with a second securing element on the back portion; adjustably extending and retracting the flaps longitudinally across the pet’s midsection to provide a commodious fit for the pet (Figures 7, 8, 10; 12, and 19A-20B).  Pesale does not specifically teach removing the pet diaper from the pet when desired and laundering the pet diaper for reuse.  However, Pesale does teach the article has a removable pad and is washable and reusable (paragraph 0080). Thus, the aforementioned steps are obvious in the method of adorning and removing, and laundering a machine washable and dryable article as taught in Pesale (paragraph 0015). 
Pesale further teaches the pad is installed and shaped to promote a cup-like formation (pocket) (paragraph 0143).  This formation is present on in the general area of the absorbent pad/pocket so waste is held away from the animal’s skin.  

As to claim 25, Pesale teaches the front portion of the pet diaper comprises a foldable front edge at the neckhole 218 (Figures 20B), the neckhole 218 comprising a flexing stretch ribbing that allows the neck hole 218 to be expanded and contracted in order to meet the needs of placing the canine garment on the wearer (paragraph 0100). Thus, the flexible fabric is also capable of being folded and adjusted.  


Allowable Subject Matter
16.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  As to claim 27, the prior art Pesale teaches a polyurethane exterior layer, but does not teach a polyester mesh fabric with a polyvinyl chloride laminate configured across the surface of the exterior layer.


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781